Title: From James Madison to the Bunker Hill Association, 24 July 1810
From: Madison, James
To: Bunker Hill Association


Montpelier July 24. 1810.
J. Madison presents his respects to Benjamin Homans, J. E. Smith, & William Blagrove, Esqrs. from whom he has received the copy of Mr. Lincoln’s Oration delivered on the 4th. of July; and returns his thanks for the polite attention, to which he is indebted for this opportunity of expressing the pleasure he has felt in perusing a performance equally distinguished for its polished eloquence, and its animated patriotism.
